Exhibit 10.2

 

Execution Version

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of November 3, 2015 (the
“Effective Date”), is by and among Magnum Hunter Resources Corporation, a
Delaware corporation (the “Issuer”), the Subsidiaries of the Issuer that are
parties hereto (the “Guarantors”), and the Holders of the Notes (each as defined
below) that are parties hereto.

 

PRELIMINARY STATEMENT

 

WHEREAS, the Holders party hereto hold certain of those 9.750% Senior Notes due
2020 (the “Notes”) that are issued by the Issuer and governed by that certain
Indenture dated as of May 16, 2012, by and among the Issuer, the guarantors
party thereto, Wilmington Trust, National Association, as trustee thereunder (in
such capacity, the “Trustee”), and Citibank, National Association as paying
agent, registrar and authenticating agent (in such capacities, the “Paying
Agent”) (such Indenture, as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Indenture” and the holders of the
Notes issued pursuant to the Indenture that are party hereto, the “Holders”);

 

WHEREAS, the Issuer has asked the Holders to temporarily forbear from
exercising, or directing the Trustee to exercise, certain rights and remedies in
respect of the Indenture or Notes related to the Anticipated Defaults (as
hereinafter defined);

 

WHEREAS, upon the terms and conditions contained herein, the Holders party
hereto are prepared to temporarily forbear from exercising, or directing the
Trustee to exercise, certain rights and remedies available to them at law, in
equity or by agreement as a result of such Anticipated Defaults upon the terms
set forth herein, without waiving any of their other rights or remedies;

 

WHEREAS, in connection with the forbearance described herein and the transaction
contemplated in the Sixth Amendment (the “Sixth Amendment to the First Lien
Credit Agreement”), dated as of the date hereof, to the Issuer’s Fourth Amended
and Restated Credit Agreement, dated as of October 22, 2014 (as amended, amended
and restated, supplemented or otherwise modified from time to time, including by
the Sixth Amendment, the “First Lien Credit Agreement”), by and among the
Issuer, each of the lenders party thereto and Bank of Montreal, as
administrative agent, the Holders have agreed to consent to the Proposed
Amendment (as defined below) to the Indenture; and

 

WHEREAS, the Holders are prepared and herein agree to consent to the Proposed
Amendment upon the terms and subject to the conditions to be set forth in
customary consent solicitation materials and through a customary consent
solicitation process (the “Consent Solicitation”) for such Proposed Amendment in
substantially the form contemplated by the Eighth Supplemental Indenture to the
Indenture and attached hereto as Exhibit A (the “Supplemental Indenture”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.              Definitions.  Capitalized terms used herein but not
defined herein shall have the meanings given to them in the Indenture.

 

Section 2.              Acknowledgments by the Issuer.  The Issuer acknowledges
and agrees as follows:

 

(a)           Anticipated Defaults.  The following defaults, Defaults or Events
of Default have arisen on or prior to the date hereof and/or may arise after the
date hereof under the Indenture: (i) a Default under Section 6.01(1) of the
Indenture as a result of the failure of the Issuer to make the interest payment
under the Notes due on November 15, 2015, (ii) a Default under
Section 6.01(4) of the Indenture as a result of a breach of the debt incurrence
covenant under Section 4.05 of the Indenture, and (iii) a Default under
Section 6.01(5)(A) of the Indenture as a result of the failure of the Issuer to
make any interest payment otherwise due under the Second Lien Credit Agreement,
dated as of October 22, 2014 by and between the Issuer, Credit Suisse AG, Cayman
Islands Branch, as administrative and collateral agent, and the Lenders from
time to time party thereto (as amended, supplemented, amended and restated or
otherwise from time to time, the “Second Lien Term Loan”) due on October 30,
2015.  The Issuer anticipates that these Defaults will each constitute an Event
of Default under Sections 6.01(1), 6.01(4) or 6.01(5)(A), as applicable, of the
Indenture upon expiration of any applicable grace period provided and/or the
satisfaction of the notice requirement provided.  The defaults, Defaults and
Events of Default described in this paragraph are referred to herein as the
“Anticipated Defaults.”

 

(b)           Reservation of Rights.  Except for the rights, powers and remedies
which the Holders agree to forbear from exercising during the Forbearance Period
in connection with the Anticipated Defaults pursuant to Section 3 below, the
Issuer and each Guarantor acknowledges and agrees that the Trustees and the
Holders hereby reserve all rights, powers and remedies under the Indenture and
the Notes, as applicable, and applicable law in connection with any violation or
noncompliance by the Issuer or any Guarantor with the terms of the Indenture and
Notes, as applicable.

 

Section 3.              Forbearance by the Holders Party Hereto.

 

(a)           Forbearance Period.            At the request of the Issuer, the
Holders party hereto hereby agree, subject to the terms and conditions herein,
(i) to forbear from the exercise of their rights and remedies, whether at law
(including, without limitation, any such rights and remedies arising under the
Trust Indenture Act of 1939), in equity, by agreement or otherwise, available to
the Holders as a result of the Anticipated Defaults and (ii) to the extent that
the Trustee accelerates the Notes during the Forbearance Period solely in
connection with any Anticipated Default, each of the Holders party hereto
(which, in the aggregate, beneficially hold in excess of

 

2

--------------------------------------------------------------------------------


 

fifty percent of all Notes issued) shall vote to decelerate or reverse the
acceleration to the extent the Holders are entitled to decelerate or reverse the
acceleration pursuant to the terms of the Indenture, until the earliest of (the
“Forbearance Termination Date” and the period beginning on the Effective Date
and terminating on the Forbearance Termination Date being hereinafter referred
to as the “Forbearance Period”):

 

(A)          December 30, 2015;

 

(B)          the filing of a chapter 11 case (or cases) by the Issuer or any of
its subsidiaries;

 

(C)          the occurrence of an Event of Default under the Indenture other
than an Anticipated Default; and

 

(D)          the occurrence of an Event of Default under the First Lien Credit
Agreement (subject to a grace period of 10 business days and the benefits of any
waivers thereof).

 

(b)           The forbearance contemplated in this Section 3 is limited in
nature and nothing contained herein is intended, or shall be deemed or construed
(i) to constitute a waiver of any of the Anticipated Defaults or any other
Defaults or Events of Default or, except as expressly set forth herein,
compliance with any term or provision of the Indenture or applicable law,
(ii) to establish a custom or course of dealing between the Issuer, on the one
hand, and the Trustee and/or any Holder, on the other hand, (iii) to toll any
grace or cure period with respect to any Anticipated Defaults or any other
Defaults or Events of Default under the underlying agreements, or (iv) to
impair, impact, disallow or reduce any Holder’s claim for payment in full of all
interest due (without regard to this forbearance) in connection with any
voluntary or involuntary bankruptcy filing or proceeding by the Issuer or any of
its subsidiaries.

 

(c)           Termination of Forbearance Period.  The Issuer acknowledges and
agrees that upon the occurrence of the Forbearance Termination Date, the
provisions of this Section 3 shall automatically and immediately terminate
without any further action by, or notice being due from the Trustee or any
Holder, and the Holders party hereto may proceed (but are not required), to the
extent an Event of Default is then continuing to exercise any and all rights and
remedies which such Holders may have upon the occurrence of an Event of Default
to the extent an Event of Default is then outstanding, including, if an Event of
Default is then outstanding, declaring the Notes, as applicable, to be
immediately due and payable in accordance with the Indenture, as applicable.

 

(d)           Acknowledgment Regarding Forbearance.  The Issuer acknowledges
that none of the Holders party hereto has made any assurances concerning (i) any
possibility of an extension of the Forbearance Period; (ii) the manner in which
or whether the Anticipated Defaults may be resolved; or (iii) any additional
forbearance, waiver, restructuring or other accommodations.  The Issuer agrees
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Holders party hereto may
be entitled to take or bring in order to enforce their rights and remedies
against the Issuer are, to the fullest extent permitted by law, tolled and
suspended during the Forbearance Period.

 

3

--------------------------------------------------------------------------------


 

Section 4.              The Consent Solicitation; Related Covenants.

 

(a)           Each Holder hereby agrees that it shall irrevocably consent with
respect to all of such Holder’s Relevant Notes (as defined below) to amend the
Indenture in substantially the form contemplated by the Eighth Supplemental
Indenture (the “Proposed Amendment”), with the Indenture Amendment to become
operative immediately upon execution by the Issuer, the Trustee and the Paying
Agent of the Eighth Supplemental Indenture in accordance with the terms of the
Indenture.

 

(b)           Each Holder also hereby agrees that it shall irrevocably consent
with respect to all of such Holder’s Relevant Notes to the Proposed Amendment
pursuant to and through the Consent Solicitation process or such other process
as reasonably necessary to effect the Proposed Amendment, and to execute any
document or instrument necessary to give effect to the Proposed Amendment.

 

(c)           The Issuer acknowledges that a Holder may not be the registered
holder of the Relevant Notes and that such Holder may satisfy its obligations
under this Agreement by causing such registered holder to consent with respect
to the Relevant Notes.

 

(d)           The Issuer acknowledges and agrees that upon the occurrence of the
Forbearance Termination Date, each Holder’s agreements set forth in this
Section 4 shall automatically and immediately terminate without any further
action by, or notice being due from any Holder.

 

Section 5.              Representations and Warranties of the Holders.

 

Each Holder hereby severally, and not jointly, represents and warrants to the
Issuer (and acknowledges that the Issuer is relying upon such representations
and warranties) that (a) it either (i) is the beneficial owner of, or (ii) has
investment or voting discretion (with the power and authority to bind the
beneficial owner(s)) with respect to, the principal amount of Notes set forth
opposite such Holder’s name on Exhibit B to this Agreement (the “Account
Schedule”), (b) the Account Schedule is a correct and complete statement of its
holdings with respect to the Notes as of 9:00 a.m. New York City time on
November 2, 2015 (its “Relevant Notes”), (c) it has the power and authority to
act on behalf of, vote, and direct the Trustee as to matters concerning the
Relevant Notes, and (d) it has the sole and legal right, power and authority to
dispose of its Relevant Notes.

 

Section 6.              Representations and Warranties of the Issuer and
Guarantors.

 

The Issuer and the Guarantors hereby jointly and severally represent and warrant
to each Holder (and acknowledges that each Holder is relying upon such
representations and warranties) that:

 

(a)           it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder;

 

4

--------------------------------------------------------------------------------


 

(b)           the execution, delivery, and performance by the Issuer and each
Guarantor of this Agreement, and the performance by the Issuer and each
Guarantor (i) have been duly authorized by all requisite action on the part of
the Issuer and each Guarantor, (ii) do not and will not violate any provision of
federal, state, or local law or regulation applicable to the Issuer and each
Guarantor, the organizational documents of the Issuer and each Guarantor, or any
order, judgment, or decree of any court, governmental authority, or arbitrator
by which the Issuer or any of its properties is bound, and (iii) do not and will
not require any filing (other than any disclosure filing) or registration with,
consent, or authorization or approval of, or notice to, or other action with or
by, any governmental authority or other person;

 

(c)           this Agreement constitutes the legal, valid, and binding
obligation of the Issuer and each Guarantor, enforceable in accordance with its
terms, subject to laws of general application and bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and principles of
equity; and

 

(d)           As of the date hereof, the Issuer is not aware of any claims,
actions or causes of actions (collectively, “Claims”), including, without
limitation, any Claims under any federal, state, local or foreign law, that the
Issuer may have against the Holders.

 

Section 7.              Transfer and Additional Notes.  The Holders party hereto
hereby agree that, between the date of delivery of this Agreement and the
Forbearance Termination Date, it shall not sell, transfer, pledge, hypothecate,
encumber or otherwise dispose of, any of its Notes or any interest therein (or
permit any of the foregoing with respect to any of its Notes) or enter into any
agreement, arrangement or understanding in connection therewith (each a
“Transfer”), except to any party who (i) is already a Holder under this
Agreement, (ii) contemporaneously with any such Transfer, agrees in writing to
be bound by the obligations of such Holder under this Agreement.  This Agreement
shall in no way be construed to preclude any Holder from acquiring additional
Notes, to the extent permitted by applicable law, provided, however, that any
such additional Notes that are Relevant Notes originally subject to this
Agreement, shall continue to be subject to this Agreement to the same extent as
such Relevant Notes were originally.

 

Section 8.              Conditions to Effective Date. This Agreement shall
become effective upon the latest to occur: (a) the date on which the Issuer
shall have received one or more counterparts of this Agreement, duly executed
and delivered by each of the Issuer, the Guarantors and Holders of the Notes
holding a majority, in the aggregate, of the outstanding principal amount of the
Notes; (b) the date on which the Forbearance Agreement and Amendment, dated as
of November 2, 2015, entered into by the Issuer, the Guarantors party thereto,
the Consenting Lenders party thereto and Credit Suisse AG, Caymans Island
Branch, as agent, in connection with the Second Lien Credit Agreement becomes,
effective in accordance with its terms; and (c) the date on which the Sixth
Amendment to the First Lien Credit Agreement becomes effective in accordance
with its terms.

 

Section 9.              Ratification. The Issuer and each Guarantor of the
Notes, as applicable, hereby ratifies, approves and confirms in every respect
all the terms, provisions, conditions and obligations under the Indenture and
the Notes, as applicable.

 

5

--------------------------------------------------------------------------------


 

Section 10.            Amendment.        This Agreement may be modified, amended
or supplemented only by an instrument in writing signed by the Issuer and
Holders beneficially holding at least 50% of the aggregate principal amount of
Notes held by all Holders.

 

Section 11.            GOVERNING LAW.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE ISSUER IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF
NEW YORK, NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. THE ISSUER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. THE ISSUER AGREES THAT FINAL JUDGMENT IN ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND BINDING
UPON THE ISSUER AND MAY BE ENFORCED IN ANY COURTS TO THE JURISDICTION OF WHICH
THE ISSUER IS SUBJECT BY A SUIT UPON SUCH JUDGMENT.

 

(c)           NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE TRUSTEE OR
ANY HOLDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF
THE TRUSTEE TO BRING PROCEEDINGS AGAINST THE ISSUER IN THE COURTS OF ANY
JURISDICTION OR JURISDICTIONS.

 

(d)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 12.            Headings.  The Headings of the Articles and Sections of
this Agreement have been inserted for convenience of reference only, are not
intended to be considered a part hereof and shall not modify or restrict any of
the terms or provisions hereof.

 

Section 13.            Severability.  If any provision of this Agreement is held
to be invalid, illegal or unenforceable the validity, legality and
enforceability of the remaining

 

6

--------------------------------------------------------------------------------


 

provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 14.            Electronic Execution.  This Agreement may be signed
electronically. The words “execute,” “execution,” “signed,” “signature,” and
words of like import in this Agreement shall be deemed to include electronic
signatures, and electronic signatures shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 15.            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by fax or other
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

 

Section 16.            No Waiver.  Except for and to the extent expressly
provided in this Agreement, the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any default, Default or Event of
Default under the Indenture or any right, power or remedy of the Trustee or the
Holders under the Indenture or the Notes, as applicable.  The parties hereto
reserve the right to exercise any rights and remedies available to them in
connection with any present or future breaches or defaults with respect to the
Indenture or the Notes, as applicable, after the Forbearance Termination Date.

 

Section 17.            Successors and Assigns.  This Agreement shall be binding
upon the Issuer and its successors and permitted assigns and shall inure,
together with all rights and remedies of the Holders party hereto, to the
benefit of the Holders party hereto and their respective successors, transferees
and assigns.

 

Section 18.            Entire Agreement.  THIS AGREEMENT, THE INDENTURE AND THE
NOTES, AS APPLICABLE, CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[**Signature Pages Follow on Next Page**]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

ALPHA HUNTER DRILLING, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

 

BAKKEN HUNTER, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

EAGLE FORD HUNTER, INC.

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

HUNTER AVIATION, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

HUNTER REAL ESTATE, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION, INC.

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

MAGNUM HUNTER RESOURCES GP, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

 

MAGNUM HUNTER RESOURCES, LP

 

 

 

By: MAGNUM HUNTER RESOURCES GP, LLC, its General Partner

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

NGAS GATHERING, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

NGAS HUNTER, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

PRC WILLISTON LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

 

 

TRIAD HUNTER, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WILLISTON HUNTER, INC.

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

WILLISTON HUNTER ND, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

 

MAGNUM HUNTER MARKETING, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

VIKING INTERNATIONAL RESOURCES CO., INC.

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

SHALE HUNTER, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

BAKKEN HUNTER CANADA, INC.

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

 

 

 

 

TRIAD HOLDINGS, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Chief Financial Officer

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Farmstead Master Fund, Ltd., as a Holder

 

 

 

 

By:

/s/ Michael Scott

 

 

Name:

Michael Scott

 

 

Title:

Managing Member

 

 

 

OC 530 Offshore Fund, Ltd., as a Holder

 

 

 

 

By:

/s/ Graham Quigley

 

 

Name:

Graham Quigley

 

 

Title:

Director - CFO

 

 

 

 

AMTRUST INTERNATIONAL INSURANCE, LTD., as a Holder

 

 

 

 

By:

/s/ Harry Schlachter

 

 

Name:

Harry Schlachter

 

 

Title:

V.P.

 

 

 

NATIONAL GENERAL REINSURANCE, LTD, as a Holder

 

 

 

 

By:

/s/ Peter Rendall

 

 

Name:

Peter Rendall

 

 

Title:

COO and Treasurer

 

 

 

CVC European Credit Opportunities (No. 8) S.a r.l, as a Holder

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

 

Name:

Jennifer Patrickakos

 

 

Title:

Authorized Signatory

 

 

 

CVC Credit Partners Global Special Situations Holdings, L.P., as a Holder

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

 

Name:

Jennifer Patrickakos

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

CVC Global Credit Opportunities Master Fund, L.P.,

 

as a Holder

 

 

 

 

By:

/s/ Scott Bynum

 

 

Name:

Scott Bynum

 

 

Title:

Managing Director

 

 

 

KAYNE ENERGY CREDIT OPPORTUNITIES, LP,

 

as a Holder

 

 

 

By: Kayne Anderson Capital Advisors, L.P. as its

General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name:

David Shladovsky

 

 

Title:

General Counsel

 

 

 

 

YOUNG MEN’S CHRISTIAN ASSOCIATION

RETIREMENT FUND, as a Holder

 

 

 

By: Kayne Anderson Capital Advisors, L.P. as its

Manager

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name:

David Shladovsky

 

 

Title:

General Counsel

 

 

 

 

RIVER BIRCH MASTER FUND L.P., as a Holder

 

 

 

 

By:

/s/ Ed O’Connell

 

 

Name:

Ed O’Connell

 

 

Title:

Director of Operations

 

 

 

 

P RIVER BIRCH LTD., as a Holder

 

 

 

 

By:

/s/ Ed O’Connell

 

 

Name:

Ed O’Connell

 

 

Title:

Authorized Signer

 

 

 

 

THIRD POINT OFFSHORE MASTER FUND L.P.,

as a Holder

 

 

 

 

 

 

By:

/s/ James P. Gallagher

 

 

Name:

James P. Gallagher

 

 

Title:

CAO

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

THIRD POINT PARTNERS L.P., as a Holder

 

 

 

 

By:

/s/ James P. Gallagher

 

 

Name:

James P. Gallagher

 

 

Title:

CAO

 

 

 

THIRD POINT ULTRA MASTER FUND L.P., as a

Holder

 

 

 

 

By:

/s/ James P. Gallagher

 

 

Name:

James P. Gallagher

 

 

Title:

CAO

 

 

 

THIRD POINT PARTNERS QUALIFIED L.P., as a

Holder

 

 

 

 

By:

/s/ James P. Gallagher

 

 

Name:

James P. Gallagher

 

 

Title:

CAO

 

 

 

 

Wingspan Master Fund, LP, as a Holder

 

 

 

Wingspan Master Fund, LP by

 

Wingspan GP, LLC, as its general partner

 

 

 

 

By:

/s/ Brendan Driscoll

 

 

Name:

Brendan Driscoll

 

 

Title:

Chief Financial Officer

 

 

 

WESTERN ASSET OPPORTUNISTIC VALUE

PORTFOLIO, L.L.C., as a Holder

 

 

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET HIGH YIELD CREDIT

ENERGY PORTFOLIO, LLC, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

INDIANA UNIVERSITY, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

AST ACADEMIC STRATEGIES ASSET

ALLOCATION PORTFOLIO, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

WESTERN ASSET STRATEGIC US DOLLAR

HIGH YIELD PORTFOLIO LLC, as a Holder

 

BY: Western Asset Management Company as

Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

WESTERN ASSET SHORT-DATED HIGH YIELD MASTER FUND, LTD., as a Holder

 

BY: Western Asset Management Company as

Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

WESTERN ASSET SHORT DURATION HIGH

INCOME FUND, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

WESTERN ASSET PREMIER BOND FUND, as a

Holder

 

BY: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WESTERN ASSET OPPORTUNISTIC US DOLLAR

HIGH YIELD SECURITIES PORTFOLIO, LLC, as a

Holder

 

BY: Western Asset Management Company as
Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET MIDDLE MARKET INCOME
FUND INC., as a Holder

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET MIDDLE MARKET DEBT
FUND INC., as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET MANAGED HIGH INCOME

FUND INC., as a Holder

 

BY: Western Asset Management Company as

Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET MACRO OPPORTUNITIES
FUND, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET HIGH YIELD FUND, as a Holder

 

BY: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WESTERN ASSET HIGH YIELD DEFINED OPPORTUNITY FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET HIGH INCOME OPPORTUNITY FUND INC. (HIO), as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET HIGH INCOME FUND II INC., as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET GLOBAL PARTNERS INCOME FUND INC., as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WESTERN ASSET GLOBAL MULTI STRATEGY, LLC, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET GLOBAL HIGH YIELD BOND FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET GLOBAL HIGH INCOME FUND INC., as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET FLOATING RATE HIGH INCOME FUND, LLC, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET CREDIT OPPORTUNITIES PORTFOLIO, L.L.C., as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WESTERN ASSET BANK LOAN (OFFSHORE) FUND, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

WESTERN ASSET BANK LOAN (MULTI-CURRENCY) MASTER FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

THE WALT DISNEY COMPANY RETIREMENT PLAN MASTER TRUST, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

STICHTING PENSIOENFONDS DSM NEDERLAND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

SOUTHERN CALIFORNIA EDISON COMPANY RETIREMENT PLAN TRUST, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LMP CORPORATE LOAN FUND, INC., as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

LEGG MASON WESTERN ASSET US HIGH YIELD FUND, as a Holder

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

LEGG MASON WESTERN ASSET SENIOR LOANS FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

LEGG MASON WESTERN ASSET GLOBAL MULTI-STRATEGY FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

LEGG MASON WESTERN ASSET GLOBAL HIGH YIELD BOND FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LEGG MASON WESTERN ASSET GLOBAL CREDIT ABSOLUTE RETURN FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

LEGG MASON PARTNERS VARIABLE INCOME TRUST - LEGG MASON WESTERN ASSET VARIABLE
GLOBAL HIGH YIELD BOND PORTFOLIO, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

LEGG MASON GLOBAL MULTI STRATEGY BOND FUND, as a Holder

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

KERN COUNTY EMPLOYEES RETIREMENT ASSOCIATION, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

KAISER PERMANENTE GROUP TRUST, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

KAISER FOUNDATION HOSPITALS, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

JOHN HANCOCK VARIABLE INSURANCE TRUST - HIGH YIELD TRUST, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

JOHN HANCOCK II HIGH YIELD FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

JOHN HANCOCK FUND II FLOATING RATE INCOME FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

INTL UNION, UAW MASTER PENSION, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

INTERNATIONAL UNION, UAW - STRIKE TRUST, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

GUIDESTONE GLOBAL BOND FUND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

EMPLOYEES’ RETIREMENT SYSTEM OF THE STATE OF RHODE ISLAND, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

DIAGO PENSION SCHEME, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

CONSULTING GROUP CAPITAL MARKETS HIGH YIELD, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

ASCENSION HEALTH MASTER PENSION TRUST, as a Holder

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

ASCENSION ALPHA FUND, LLC, as a Holder

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

ALLEGHENY TECHNOLOGIES INCORPORATED MASTER PENSION TRUST, as a Holder

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

 

 

 

 

1199 SEIU HEALTH CARE EMPLOYEES PENSION FUND, as a Holder

 

 

 

 

 

By:

/s/ Joanne Dy

 

 

Name:

Joanne Dy

 

 

Title:

Authorized Signatory

 

Signature Page to Magnum Hunter Resources Corporation Forbearance Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EIGHTH SUPPLEMENTAL INDENTURE

 

--------------------------------------------------------------------------------


 

EIGHTH SUPPLEMENTAL INDENTURE

 

This EIGHTH SUPPLEMENTAL INDENTURE, dated as of November [  ], 2015, is among
Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”), the
Guarantors signatory hereto (the “Guarantors”), Wilmington Trust, National
Association, a national banking association, as trustee (the “Trustee”), and
Citibank, N.A., as paying agent, registrar and authenticating agent (in such
capacities, “Paying Agent”).  Capitalized terms not otherwise defined herein
have the meanings set forth in the Indenture.

 

RECITALS

 

WHEREAS, the Company, certain subsidiaries of the Company, as guarantors,
Citibank and the Trustee entered into an Indenture, dated as of May 16, 2012, as
amended, supplemented, amended and restated or otherwise modified from time to
time (the “Indenture”), providing for the issuance of the Company’s 9.750%
Senior Notes due 2020 (the “Notes”);

 

WHEREAS, Section 9.02 of the Indenture provides that the Company, the
Guarantors, the Trustee and the Paying Agent may amend or supplement the
Indenture (other than certain provisions enumerated in Section 9.02 of the
Indenture, which provisions are not implicated hereby) with the consent of the
Holders of a majority in principal amount of the outstanding Notes;

 

WHEREAS, the Company has solicited, and, according to the written certification
from the [Information and Tabulation Agent], the Company has received, consents
upon the terms and subject to the conditions set forth in the Consent
Solicitation Statement, dated [       ], 2015 (the “Consent Solicitation
Statement”), from Holders representing a majority in aggregate principal amount
of the outstanding Notes, to the amendments contemplated hereby;

 

WHEREAS, it is provided in the Indenture that a supplemental indenture becomes
effective in accordance with its terms and thereafter binds every Holder;

 

WHEREAS, the Company, in the exercise of the powers and authority conferred upon
and reserved to it under the provisions of the Indenture and pursuant to
appropriate action of its Board of Directors, has fully resolved and determined
to make, execute and deliver to the Trustee and Paying Agent, this Eighth
Supplemental Indenture in the form hereof for the purpose of amending the
Indenture;

 

WHEREAS, the execution and delivery of this Eighth Supplemental Indenture by the
Company has been authorized by resolution of the Company’s Board of Directors;

 

WHEREAS, the Company has heretofore delivered or is delivering contemporaneously
herewith to the Trustee and Paying Agent a duly executed Officers’ Certificate
and Opinion of Counsel, as contemplated by Section 12.04 of the Indenture;

 

WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Formation and the Limited Liability Company Agreement or the
Certificate of Incorporation and the Bylaws (or comparable constituent
documents), as applicable, of the Company necessary to make this Eighth
Supplemental Indenture a valid instrument legally binding on the Company, in
accordance with its terms, and for the purposes expressed herein, have been
complied with, performed and fulfilled, and the execution and delivery hereof,
in the form and upon the terms hereof, have been in all respects duly
authorized;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Company has requested that the Trustee and Paying Agent execute and
deliver this Eighth Supplemental Indenture and satisfy all requirements
necessary to make this Eighth Supplemental Indenture a valid instrument legally
binding in accordance with its terms, duly authorized in all respects; and

 

WHEREAS, pursuant to Section 9.2 of the Indenture, the Trustee and the Paying
Agent are authorized to execute this Eighth Supplemental Indenture.

 

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the parties hereto covenant and agree for
the Holders of the Notes as follows:

 

ARTICLE 1

 

Section 1.1                                    Capitalized terms used herein
without definition shall have the meanings assigned to them in the Indenture.

 

ARTICLE 2

 

Section 2.1                                    This Eighth Supplemental
Indenture is supplemental to the Indenture and does and shall be deemed to form
a part of, and shall be construed in connection with and as part of, the
Indenture for any and all purposes.

 

Section 2.2                                    This Eighth Supplemental
Indenture shall become effective immediately upon its execution and delivery by
each of the Company, the Guarantors, Trustee and Paying Agent.

 

ARTICLE 3

 

Section 3.1                                    Section 4.05(b)(1) is hereby
amended and restated in its entirety to read as follows:

 

(1)                                 the incurrence by the Company and any
Guarantor of additional Indebtedness and letters of credit under Credit
Facilities in an aggregate principal amount at any one time outstanding under
this clause (1) (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Company and any Guarantor
thereunder) not to exceed (i) the greater of (A) $300.0 million and (B) 25% of
the Company’s Adjusted Consolidated Net Tangible Assets determined on the date
of such incurrence; provided, that, the Indebtedness and letters of credit under
the Revolving Credit Facility in an aggregate principal amount of up to $70.0
million shall at all times be permitted under this clause (1);

 

ARTICLE 4

 

Section 4.1                                    Except as specifically modified
herein, the Indenture and the Notes are in all respects ratified and confirmed
(mutatis mutandis) and shall remain in full force and effect in accordance with
their terms.

 

Section 4.2                                    All agreements of the Company and
the Guarantors in this Eighth Supplemental Indenture, the Indenture and the
Notes shall bind their respective successors. All agreements of the

 

2

--------------------------------------------------------------------------------


 

Trustee and Paying Agent in this Eighth Supplemental Indenture and in the
Indenture shall bind their respective successors.

 

Section 4.3                                    Except as otherwise expressly
provided herein, no duties, responsibilities or liabilities are assumed, or
shall be construed to be assumed, by the Trustee by reason of this Eighth
Supplemental Indenture. This Eighth Supplemental Indenture is executed and
accepted by the Trustee subject to all the terms and conditions set forth in the
Indenture with the same force and effect as if those terms and conditions were
repeated at length herein and made applicable to the Trustee with respect
hereto.

 

Section 4.4                                    THIS EIGHTH SUPPLEMENTAL
INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

Section 4.5                                    In case one or more of the
provisions in this Eighth Supplemental Indenture, in the Indenture or in the
Notes shall be held invalid, illegal or unenforceable, in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions shall not in any way be affected
or impaired thereby, it being intended that all of the provisions hereof shall
be enforceable to the full extent permitted by law.

 

Section 4.6                                    The headings herein are inserted
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Eighth Supplemental Indenture.

 

Section 4.7                                    The parties may sign any number
of copies of this Eighth Supplemental Indenture. Each signed copy shall be an
original, but all of such executed copies together shall represent the same
agreement.  One signed copy is enough to prove this Eighth Supplemental
Indenture.  The exchange of copies of this Eighth Supplemental Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Eighth Supplemental Indenture as to the parties
hereto and may be used in lieu of the original Eighth Supplemental Indenture for
all purposes.  Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the date first written above.

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GUARANTORS:

 

 

 

ALPHA HUNTER DRILLING, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BAKKEN HUNTER, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EAGLE FORD HUNTER, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HUNTER AVIATION, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HUNTER REAL ESTATE, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Eighth Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MAGNUM HUNTER RESOURCES GP, LLC

 

 

 

By: MAGNUM HUNTER RESOURCES

 

CORPORATION, its Sole Member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MAGNUM HUNTER RESOURCES, LP

 

 

 

By: MAGNUM HUNTER RESOURCES GP, LLC, its
General Partner

 

 

 

By: MAGNUM HUNTER RESOURCES
CORPORATION, its Sole Member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NGAS GATHERING, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NGAS HUNTER, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PRC WILLISTON LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Eighth Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

TRIAD HUNTER, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WILLISTON HUNTER, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WILLISTON HUNTER ND, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MAGNUM HUNTER MARKETING, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VIKING INTERNATIONAL RESOURCES CO., INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SHALE HUNTER, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BAKKEN HUNTER CANADA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRIAD HOLDINGS, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Eighth Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
Solely in its capacity as Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Eighth Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., Solely in its capacity as Paying Agent,
Registrar and Authenticating Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Eighth Supplemental Indenture

 

--------------------------------------------------------------------------------